Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 04/10/2020 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 9-10, 13 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over GUPTA et al. (US 2013/0083783 A1, hereinafter Gupta) in view of Barton et al. (US 2019/0159176 A1, hereinafter Barton).
Regarding claim 1, Gupta discloses, a method comprising: interfacing a communication system with a wired network for communicating Wi-Fi traffic and cellular network traffic (see e.g., “FIG. 3a illustrates one example of a dual mode base station 302 having a WWAN radio 304 ( configured to be used as a PCell) integrated with WLAN access point 306 (configured to be used as an SCell”, Fig. 3a, [0065] and/or “FIG. 2a illustrates an example 3GPP LTE system in which an eNB 205 is connected to a core network 204 through a wired or wireless connection”, Fig. 2a.[0052]), the communication system integrating a Wi-Fi Access Point (AP) with a cellular network Radio Unit (RU) (see e.g.,. “The PCell can form an always-onconnection 310 in a licensed band with a dual mode mobilewireless device 340 to connect the device 340 with a WWAN through a core network”, [0065]);
processing Wi-Fi traffic and cellular network traffic in the communication system (see e.g., “Certain flow types, such as conversational voice and real time traffic may always be sent through the WWAN radio connection. Other flow types such as video streaming, web browsing and other best effort traffic may be routed through WLAN bearers on the WLAN radio connection”, [0082]); and
interfacing the communication system with at least one programmable Radio Frequency (RF) front end configured for wireless communication over one or more frequency bands for Wi- Fi traffic and one or more frequency bands for cellular network traffic (see e.g., “a base station can include the access point for both the unlicensed portion of the spectrum (i.e. a WLAN WiFi 
Although Gupta discloses an interfacing communication system with a wired network for Wi-Fi and cellular network traffic and interfacing the communication system with at least one radio frequency front end configured for wireless communication over a radio frequency for Wi-Fi and one frequency band for cellular network traffic, however, Gupta fails to explicitly disclose at least one programmable radio frequency front end.
In the same field of endeavor, Barton discloses at least one programmable radio frequency front end (see e.g., “WiFi network 130 implements a WiFi metric manager 132 and a WiFi spectrum enforcer 134. RAN 140 implements a cellular metric manager 142 and a cellular spectrum enforcer 144”, Fig. 1, [0026] and/or “enforcement may include cellular spectrum enforcer 144 disabling certain channels, meaning disabling certain frequency sub-bands…”, [0051] and/or “enforcement may include disabling certain channels, meaning disabling frequency sub-bands”,[0139] and/or “the current spectrum allocations may be provided again by spectrum controller 110 to spectrum. enforcers 134 and 144, and consequently obtained and re-enforced by spectrum enforcers 134 and 144”, [0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Gupta with Barton, in order to assign one or more specific radio frequencies to WiFi network 130 and/or RAN 140 for a cleaner frequencies with less likelihood for interference (see Barton, paragraphs [0119]).
Regarding claim 4, Gupta and Barton combined disclose, wherein the communication system integrating the Wi-Fi AP with the cellular network RU comprises a cellular RU module for processing the cellular network traffic, the cellular RU module configured to be connected to 
Regarding claim 9, Gupta and Barton combined disclose, wherein the cellular network traffic comprises one or more of 4G, Long Term Evolution (LTE) (see Gupta e.g., “a base station can include the access point for both the unlicensed portion of the spectrum (i.e. a WLAN WiFi access point) that is integrated with an access point for a licensed portion of the spectrum (i.e. a 3GPP LTE eNB) to provide wireless wide area network (WWAN) capabilities”, [0031]), or 5G New Radio (NR) traffic. 
Regarding claim 10, Gupta discloses, a system, comprising: one or more processor (see e.g., “FIG. 3a illustrates one example of a dual mode base station 302 having…”, [0065]); Examiner note: base station with inherent processor);
a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more processors (see e.g., “FIG. 3a illustrates one example of a dual 
interfacing a communication system with a wired network for communicating Wi-Fi traffic and cellular network traffic (see e.g., “FIG. 3a illustrates one example of a dual mode base station 302 having a WWAN radio 304 ( configured to be used as a PCell) integrated with WLAN access point 306 (configured to be used as an SCell”, Fig. 3a, [0065] and/or “FIG. 2a illustrates an example 3GPP LTE system in which an eNB 205 is connected to a core network 204 through a wired or wireless connection”, Fig. 2a.[0052]), the communication system integrating a Wi-Fi Access Point (AP) with a cellular network Radio Unit (RU) (see e.g.,. “The PCell can form an always-onconnection 310 in a licensed band with a dual mode mobilewireless device 340 to connect the device 340 with a WWAN through a core network”, [0065]);
processing Wi-Fi traffic and cellular network traffic in the communication system (see e.g., “Certain flow types, such as conversational voice and real time traffic may always be sent through the WWAN radio connection. Other flow types such as video streaming, web browsing and other best effort traffic may be routed through WLAN bearers on the WLAN radio connection”, [0082]); and
interfacing the communication system with at least one programmable Radio Frequency (RF) front end configured for wireless communication over one or more frequency bands for Wi- Fi traffic and one or more frequency bands for cellular network traffic (see e.g., “a base station can include the access point for both the unlicensed portion of the spectrum (i.e. a WLAN WiFi access point) that is integrated with an access point for a licensed portion of the spectrum (i.e. a 3GPP LTE eNB) to provide wireless wide area network (WWAN) capabilities”, [0031]).

In the same field of endeavor, Barton discloses at least one programmable radio frequency front end (see e.g., “WiFi network 130 implements a WiFi metric manager 132 and a WiFi spectrum enforcer 134. RAN 140 implements a cellular metric manager 142 and a cellular spectrum enforcer 144”, Fig. 1, [0026] and/or “enforcement may include cellular spectrum enforcer 144 disabling certain channels, meaning disabling certain frequency sub-bands…”, [0051] and/or “enforcement may include disabling certain channels, meaning disabling frequency sub-bands”,[0139] and/or “the current spectrum allocations may be provided again by spectrum controller 110 to spectrum. enforcers 134 and 144, and consequently obtained and re-enforced by spectrum enforcers 134 and 144”, [0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Gupta with Barton, in order to assign one or more specific radio frequencies to WiFi network 130 and/or RAN 140 for a cleaner frequencies with less likelihood for interference (see Barton, paragraphs [0119]).
Regarding claim 13, Gupta and Barton combined disclose, wherein the communication system integrating the Wi-Fi AP with the cellular network RU comprises a cellular RU module for processing the cellular network traffic, the cellular RU module configured to be connected to the Wi-Fi AP through a module interface (see Gupta e.g., “FIG. 3a illustrates one example of a dual mode base station 302 having a WWAN radio 304 ( configured to be used as a PCell) 
Regarding claim 18, Gupta and Barton combined disclose, wherein the cellular network traffic comprises one or more of 4G, Long Term Evolution (LTE) (see Gupta e.g., “a base station can include the access point for both the unlicensed portion of the spectrum (i.e. a WLAN WiFi access point) that is integrated with an access point for a licensed portion of the spectrum (i.e. a 3GPP LTE eNB) to provide wireless wide area network (WWAN) capabilities”, [0031]), or 5G New Radio (NR) traffic.
Regarding claim 19, Gupta discloses, a non-transitory machine-readable storage medium including instructions (see e.g., “FIG. 3a illustrates one example of a dual mode base station 302 having…”, [0065]); Examiner note: base station with inherent  memory  and processor) configured to cause data processing apparatus to perform operations including: 
interfacing a communication system with a wired network for communicating Wi-Fi traffic and cellular network traffic (see e.g., “FIG. 3a illustrates one example of a dual mode base station 302 having a WWAN radio 304 ( configured to be used as a PCell) integrated with WLAN access point 306 (configured to be used as an SCell”, Fig. 3a, [0065] and/or “FIG. 2a 
processing Wi-Fi traffic and cellular network traffic in the communication system (see e.g., “Certain flow types, such as conversational voice and real time traffic may always be sent through the WWAN radio connection. Other flow types such as video streaming, web browsing and other best effort traffic may be routed through WLAN bearers on the WLAN radio connection”, [0082]); and
interfacing the communication system with at least one programmable Radio Frequency (RF) front end configured for wireless communication over one or more frequency bands for Wi- Fi traffic and one or more frequency bands for cellular network traffic (see e.g., “a base station can include the access point for both the unlicensed portion of the spectrum (i.e. a WLAN WiFi access point) that is integrated with an access point for a licensed portion of the spectrum (i.e. a 3GPP LTE eNB) to provide wireless wide area network (WWAN) capabilities”, [0031]).
Although Gupta discloses an interfacing communication system with a wired network for Wi-Fi and cellular network traffic and interfacing the communication system with at least one radio frequency front end configured for wireless communication over a radio frequency for Wi-Fi and one frequency band for cellular network traffic, however, Gupta fails to explicitly disclose at least one programmable radio frequency front end.
In the same field of endeavor, Barton discloses at least one programmable radio frequency front end (see e.g., “WiFi network 130 implements a WiFi metric manager 132 and a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Gupta with Barton, in order to assign one or more specific radio frequencies to WiFi network 130 and/or RAN 140 for a cleaner frequencies with less likelihood for interference (see Barton, paragraphs [0119]).
Regarding claim 20, Gupta and Barton combined disclose, wherein the cellular network traffic comprises one or more of 4G, Long Term Evolution (LTE) (see Gupta e.g., “a base station can include the access point for both the unlicensed portion of the spectrum (i.e. a WLAN WiFi access point) that is integrated with an access point for a licensed portion of the spectrum (i.e. a 3GPP LTE eNB) to provide wireless wide area network (WWAN) capabilities”, [0031]), or 5G New Radio (NR) traffic.
Claims 2-3, 5-6, 8, 11-12, 14-15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta, in view of Barton as applied to claim 1, and further in view of  Cao et al. (US 2016/0212755 A1, hereinafter Cao).
Regarding claim 2, Gupta and Barton combined disclose, a Wi-Fi Media Access 
Controller (MAC) for processing the Wi-Fi traffic (see Gupta e.g., “FIG. 3a illustrates one example of a dual mode base station 302 having a WWAN radio 304 ( configured to be used as a 
a cellular RU block for processing the cellular network traffic (see Gupta e.g., “FIG. 3a illustrates one example of a dual mode base station 302 having a WWAN radio 304 ( configured to be used as a PCell) integrated with WLAN access point 306 (configured to be used as an SCell)”, [0065] and/or “FIG. 3a shows one example in which the MRCA module 308 in the WWAN radio 304 can route selected flows service data units (SDU) from the PDCP layer to the Network Driver Interface Specification (NDIS) Intermediate Driver (IM) 314 in the WLAN radio 306. The data can then be communicated by the WLAN radio via the L2 transport connection”, [0069]);
Gupta and Barton combined fail to explicitly disclose wherein the communication system integrating the Wi-Fi AP with the cellular network RU comprises a system on a chip (SoC), the SoC comprising:
a traffic multiplexer in communication with the wired network, the traffic multiplexer for routing Wi-Fi traffic to the Wi-Fi MAC and cellular network traffic to the cellular RU block.
In the same field of endeavor, Cao discloses, wherein the communication system integrating the Wi-Fi AP with the cellular network RU comprises a system on a chip (SoC), the SoC comprising ( see e.g., “Packet processing implemented in a network device can include any processing determined by the context… The processors can include any microprocessor (single or multiple core), system on chip (SoC)”, [0092]):

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Gupta and Barton with Cao, in order to provide increased bandwidth to mobile devices such as LTE-capable user equipments (UEs) by Multi-RAT aggregation using more than one air interface at once (see Cao, paragraphs [0014]).
Regarding claim 3, Gupta, Barton and Cao combined disclose, wherein the at least one programmable RF front end comprises a common programmable RF front end module for routing Wi-Fi traffic for wireless communication from the Wi-Fi MAC and cellular traffic for wireless communication from the cellular RU block (see Gupta e.g., “FIG. 3a illustrates one example of a dual mode base station 302 having a WWAN radio 304 ( configured to be used as a PCell) integrated with WLAN access point 306 (configured to be used as an SCell)”, [0065] and/or “FIG. 3a shows one example in which the MRCA module 308 in the WWAN radio 304 can route selected flows service data units (SDU) from the PDCP layer to the Network Driver Interface Specification (NDIS) Intermediate Driver (IM) 314 in the WLAN radio 306. The data can then be communicated by the WLAN radio via the L2 transport connection”, [0069]; Note: “The eNB carries the PCell which is maintained as an "always on connection" 213 with a UE 
Regarding claim 5, Gupta and Barton combined disclose, a Wi-Fi Media Access Controller (MAC) for processing the Wi-Fi traffic (see Gupta e.g., “FIG. 3a illustrates one example of a dual mode base station 302 having a WWAN radio 304 ( configured to be used as a PCell) integrated with WLAN access point 306 (configured to be used as an SCell)”, [0065] and/or “a multi-Radio Access Technology (RAT) carrier aggregation (MRCA) module 308 in the WWAN radio 304 is configured to communicate with the unlicensed spectrum WLAN radio 306 at the eNB 302. The MRCA module can coordinate the use of the SCell to transmit and receive data via the unlicensed spectrum”, [0068]; Note: WLAN 306 with MAC2 of Fig. 3a); 
Gupta and Barton combined fail to explicitly disclose, a traffic multiplexer for routing Wi-Fi traffic to the Wi-Fi MAC and cellular network traffic to the cellular RU module over the module interface.
In the same field of endeavor, Cao discloses a traffic multiplexer for routing Wi-Fi traffic to the Wi-Fi MAC and cellular network traffic to the cellular RU module over the module interface (see e.g., “a plurality of HTTP range requests may be used to multiplex requests over a plurality of radio access technologies, such as Wi-Fi. and LTE. Each mobile base station may then use both an LTE connection and a non-LTE connection, such as Wi-Fi or DSL, to send and receive data to and from one or more mesh nodes in the radio access network ( which may be via LTE-A relay), until the requests reach a mesh node with high-bandwidth wired backhaul”, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Gupta and Barton with 
Regarding claim 6, Gupta, Barton and Cao combined disclose, wherein the cellular RU module further comprises a cellular RF front end for routing cellular traffic for wireless communication from the cellular RU module (see Gupta e.g., “FIG. 3a shows one example in which the MRCA module 308 in the WWAN radio 304 can route selected flows service data units (SDU) from the PDCP layer to the Network Driver Interface Specification (NDIS) Intermediate Driver (IM) 314 in the WLAN radio 306”, [0069]). 
In the same field of endeavor Barton discloses, wherein the Wi-Fi AP further comprises the at least one programmable RF front end, the at least one programmable RF front end being configured for routing Wi-Fi traffic for wireless communication from the Wi-Fi MAC and cellular traffic for wireless communication from the cellular RU module ( see Barton e.g., “WiFi network 130 implements a WiFi metric manager 132 and a WiFi spectrum enforcer 134…”, Fig. 1, [0026] and/or “enforcement may include cellular spectrum enforcer 144 disabling certain channels, meaning disabling certain frequency sub-bands…”, [0051] and/or “enforcement may include disabling certain channels, meaning disabling frequency sub-bands”,[0139] and/or “the current spectrum allocations may be provided again by spectrum controller 110 to spectrum. enforcers 134 and 144, and consequently obtained and re-enforced by spectrum enforcers 134 and 144”, [0144])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Gupta and Cao with Barton, in order to assign one or more specific radio frequencies to WiFi network 130 and/or 
Regarding claim 8, Gupta and Barton combined fail to disclose , wherein the communication system integrating the Wi-Fi AP with the cellular network RU comprises a system on a chip (SoC), the SoC integrating a Wi-Fi Media Access Controller (MAC) for processing the Wi-Fi traffic with a cellular RU Media Access Controller (MAC) for processing the cellular network traffic.
In the same field of endeavor, Cao discloses, wherein the communication system integrating the Wi-Fi AP with the cellular network RU comprises a system on a chip (SoC) (see e.g., “Packet processing implemented in a network device can include any processing determined by the context… The processors can include any microprocessor (single or multiple core), system on chip (SoC)”, [0092]), the SoC integrating a Wi-Fi Media Access Controller (MAC) for processing the Wi-Fi traffic with a cellular RU Media Access Controller (MAC) for processing the cellular network traffic (see e.g., “
a traffic multiplexer in communication with the wired network, the traffic multiplexer for routing Wi-Fi traffic to the Wi-Fi MAC and cellular network traffic to the cellular RU block (see e.g., “BS 2 includes a similar virtual interface 106 with Wi-Fi interface 106a and LTE interface 106b. Virtual interfaces 105 and 106 provide a single logical interface for use by higher levels of the networking stack on BS 1 and BS 2, respectively”, [0061] and/or “Packets are received both by Wi-Fi interface 106a and by LTE interface 106b. The packets are rearranged, if necessary, and re-aggregated and sent to BS 2 at a higher layer”, [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Gupta and Barton with 
Regarding claim 11, Gupta and Barton combined disclose, a Wi-Fi Media Access 
Controller (MAC) for processing the Wi-Fi traffic (see Gupta e.g., “FIG. 3a illustrates one example of a dual mode base station 302 having a WWAN radio 304 ( configured to be used as a PCell) integrated with WLAN access point 306 (configured to be used as an SCell)”, [0065] and/or “a multi-Radio Access Technology (RAT) carrier aggregation (MRCA) module 308 in the WWAN radio 304 is configured to communicate with the unlicensed spectrum WLAN radio 306 at the eNB 302. The MRCA module can coordinate the use of the SCell to transmit and receive data via the unlicensed spectrum”, [0068]; Note: WLAN 306 with MAC2 of Fig. 3a);
a cellular RU block for processing the cellular network traffic (see Gupta e.g., “FIG. 3a illustrates one example of a dual mode base station 302 having a WWAN radio 304 ( configured to be used as a PCell) integrated with WLAN access point 306 (configured to be used as an SCell)”, [0065] and/or “FIG. 3a shows one example in which the MRCA module 308 in the WWAN radio 304 can route selected flows service data units (SDU) from the PDCP layer to the Network Driver Interface Specification (NDIS) Intermediate Driver (IM) 314 in the WLAN radio 306. The data can then be communicated by the WLAN radio via the L2 transport connection”, [0069]);
Gupta and Barton combined fail to explicitly disclose wherein the communication system integrating the Wi-Fi AP with the cellular network RU comprises a system on a chip (SoC), the SoC comprising:

In the same field of endeavor, Cao discloses, wherein the communication system integrating the Wi-Fi AP with the cellular network RU comprises a system on a chip (SoC), the SoC comprising ( see e.g., “Packet processing implemented in a network device can include any processing determined by the context… The processors can include any microprocessor (single or multiple core), system on chip (SoC)”, [0092]):
a traffic multiplexer in communication with the wired network, the traffic multiplexer for routing Wi-Fi traffic to the Wi-Fi MAC and cellular network traffic to the cellular RU block (see e.g., “a plurality of HTTP range requests may be used to multiplex requests over a plurality of radio access technologies, such as Wi-Fi. and LTE. Each mobile base station may then use both an LTE connection and a non-LTE connection, such as Wi-Fi or DSL, to send and receive data to and from one or more mesh nodes in the radio access network ( which may be via LTE-A relay), until the requests reach a mesh node with high-bandwidth wired backhaul”, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Gupta and Barton with Cao, in order to provide increased bandwidth to mobile devices such as LTE-capable user equipments (UEs) by Multi-RAT aggregation using more than one air interface at once (see Cao, paragraphs [0014]).
Regarding claim 12, Gupta, Barton and Cao combined disclose, wherein the at least one programmable RF front end comprises a common programmable RF front end module for routing Wi-Fi traffic for wireless communication from the Wi-Fi MAC and cellular traffic for wireless communication from the cellular RU block (see Gupta e.g., “FIG. 3a illustrates one 
Regarding claim 14, Gupta and Barton combined disclose, a Wi-Fi Media Access Controller (MAC) for processing the Wi-Fi traffic (see Gupta e.g., “FIG. 3a illustrates one example of a dual mode base station 302 having a WWAN radio 304 ( configured to be used as a PCell) integrated with WLAN access point 306 (configured to be used as an SCell)”, [0065] and/or “a multi-Radio Access Technology (RAT) carrier aggregation (MRCA) module 308 in the WWAN radio 304 is configured to communicate with the unlicensed spectrum WLAN radio 306 at the eNB 302. The MRCA module can coordinate the use of the SCell to transmit and receive data via the unlicensed spectrum”, [0068]; Note: WLAN 306 with MAC2 of Fig. 3a); 
Gupta and Barton combined fail to explicitly disclose, a traffic multiplexer for routing Wi-Fi traffic to the Wi-Fi MAC and cellular network traffic to the cellular RU module over the module interface.
In the same field of endeavor, Cao discloses a traffic multiplexer for routing Wi-Fi traffic to the Wi-Fi MAC and cellular network traffic to the cellular RU module over the module interface (see e.g., “a plurality of HTTP range requests may be used to multiplex requests over a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Gupta and Barton with Cao, in order to provide increased bandwidth to mobile devices such as LTE-capable user equipments (UEs) by Multi-RAT aggregation using more than one air interface at once (see Cao, paragraphs [0014]).
Regarding claim 15, Gupta, Barton and Cao combined disclose, wherein the cellular RU module further comprises a cellular RF front end for routing cellular traffic for wireless communication from the cellular RU module (see Gupta e.g., “FIG. 3a shows one example in which the MRCA module 308 in the WWAN radio 304 can route selected flows service data units (SDU) from the PDCP layer to the Network Driver Interface Specification (NDIS) Intermediate Driver (IM) 314 in the WLAN radio 306”, [0069]). 
In the same field of endeavor Barton discloses, wherein the Wi-Fi AP further comprises the at least one programmable RF front end, the at least one programmable RF front end being configured for routing Wi-Fi traffic for wireless communication from the Wi-Fi MAC and cellular traffic for wireless communication from the cellular RU module ( see Barton e.g., “WiFi network 130 implements a WiFi metric manager 132 and a WiFi spectrum enforcer 134…”, Fig. 1, [0026] and/or “enforcement may include cellular spectrum enforcer 144 disabling certain channels, meaning disabling certain frequency sub-bands…”, [0051] and/or “enforcement may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Gupta and Cao with Barton, in order to assign one or more specific radio frequencies to WiFi network 130 and/or RAN 140 for a cleaner frequencies with less likelihood for interference (see Barton, paragraphs [0119]).
Regarding claim 17, Gupta and Barton combined fail to disclose , wherein the communication system integrating the Wi-Fi AP with the cellular network RU comprises a system on a chip (SoC), the SoC integrating a Wi-Fi Media Access Controller (MAC) for processing the Wi-Fi traffic with a cellular RU Media Access Controller (MAC) for processing the cellular network traffic.
In the same field of endeavor, Cao discloses, wherein the communication system integrating the Wi-Fi AP with the cellular network RU comprises a system on a chip (SoC) (see e.g., “Packet processing implemented in a network device can include any processing determined by the context… The processors can include any microprocessor (single or multiple core), system on chip (SoC)”, [0092]), the SoC integrating a Wi-Fi Media Access Controller (MAC) for processing the Wi-Fi traffic with a cellular RU Media Access Controller (MAC) for processing the cellular network traffic (see e.g., “
a traffic multiplexer in communication with the wired network, the traffic multiplexer for routing Wi-Fi traffic to the Wi-Fi MAC and cellular network traffic to the cellular RU block (see 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Gupta and Barton with Cao, in order to provide increased bandwidth to mobile devices such as LTE-capable user equipments (UEs) by Multi-RAT aggregation using more than one air interface at once (see Cao, paragraphs [0014]).
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and 16, none of prior arts of record, alone or in combination teaches, “wherein the Wi-Fi AP further comprises one or more registers for storing timestamps associated with an IEEE 1588 Precision Timing Protocol (PTP), the cellular RU module comprises a precision oscillator, synchronizing the precision oscillator to the IEEE 1588 PTP is based on one or more trigger or synchronization signals provided across the module interface for accessing the one or more registers.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645